Citation Nr: 1041978	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-04 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served in the Army National Guard (ARNG) with a 
period of active duty for training (ACDUTRA) from March 17, 2002, 
to July 18, 2002, and a period of active duty from June 28, 2004, 
to November 18, 2005.  The Veteran has additional unverified 
service in the Idaho National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

(The decision below addresses the Veteran's claims of service 
connection for tinnitus and a low back disability.  The claim of 
service connection for headaches is addressed in the remand that 
follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran does not have tinnitus that is attributable to 
active military service.

2.  The Veteran does not a currently diagnosed low back 
disability


CONCLUSIONS OF LAW

1.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The Veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 101, 1110, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to receive VA benefits, a payee must be a "veteran," 
which is defined, in part, as "a person who served in the active 
military, naval, or air service."  38 U.S.C.A. § 101(2) (West 
2002); see 38 C.F.R. § 3.1(d) (2010). "[A]ctive military, naval, 
or air service" is defined to include

active duty, any period of active duty for 
training during which the individual 
concerned was disabled or died from a 
disease or injury incurred or aggravated in 
line of duty, and any period of inactive 
duty training during which the individual 
concerned was disabled or died from an 
injury incurred or aggravated in the line 
of duty.

38 U.S.C.A. § 101(24); see 38 C.F.R. § 3.6(a) (2010).  
Additionally, "[a]ctive duty for training" for "members of the 
National Guard . . . of any State" is defined as "full-time 
duty under section 316, 502, 503, 504, or 505 of title 32 . . ., 
or the prior corresponding provisions of law."  38 U.S.C.A. § 
101(22)(C); 38 C.F.R. § 3.6(c)(3).  Similarly, "[i]nactive duty 
training" in reference to "members of the National Guard . . . 
of any State" is defined as "duty (other than full-time duty) 
performed by a member of the National Guard in any State under 
sections 316, 502, 503, 504, or 505 of title 32 . . ., or the 
prior corresponding provisions of law."  38 U.S.C.A. § 101(23); 
see 38 C.F.R. § 3.6(d)(4).  Thus, to establish basic eligibility 
for veterans benefits based on a period of duty as a member of a 
state National Guard, a National Guardsman must either have been 
ordered into Federal service by the President of the United 
States, see 10 U.S.C.A. § 12401 (West 2002), or must have 
performed "full-time duty" under the provisions of 32 U.S.C.A 
§§ 316, 502, 503, 504, or 505.  See 38 U.S.C.A §§ 101(21), 
(22)(C); Allen v. Nicholson, 21 Vet. App. 54, 60 (2007).

At the outset, the Board notes that status as a veteran for the 
period from June 2004 to November 2005 is not at issue.  Here, 
the Veteran is seeking service connection for disabilities that 
he states were incurred in service in 2005.  The Veteran's DD 
Form 214 for the period of June 28, 2004, to November 18, 2005, 
shows that the Veteran was ordered in active duty in support of 
Operation Iraqi Freedom, under the provisions of 10 U.S.C.A. § 
12302.  Thus, because he was ordered into Federal service by the 
President, he was serving on active duty during this period of 
time and is therefore potentially eligible for VA benefits based 
on a disability resulting from disease or injury incurred in or 
aggravated by active military service from June 28, 2004, to 
November 18, 2005.

Generally, establishing service connection requires medical or, 
in certain circumstances, lay evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disability.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  With regard to how evidence is considered 
when adjudicating a claim, the United States Court of Appeals for 
the Federal Circuit stated that:

[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent 
to identify the medical condition, (2) the 
layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a 
later diagnosis by a medical professional.  

Davidson, 581 F.3d. at 1316 (quoting Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir 2007)).  

Alternatively, the second and third elements of service 
connection can be demonstrated through continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of 
symptomatology may be established if it is demonstrated that (1) 
a condition was "noted" during service; (2) there is post-
service evidence of the same symptomatology; and (3) there is 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

A.  Tinnitus

In May 2008, the Veteran claimed service connection for tinnitus.  
On his application for compensation, he indicated that his 
tinnitus began in 2005.  In a statement is support of his claim, 
he stated that he was exposed to noise in service from gunfire 
and explosives.  The Veteran's STRs contain his assertion that he 
was occasionally exposed to loud noises in service.  They are, 
however, negative for complaints related to tinnitus.  His STRs 
reveal that he specifically denied ringing in his ears on his 
October 2005 and November 2005 post-deployment health assessment 
forms and his December 2007 post-deployment health reassessment 
form.  

VA outpatient treatment records show that in June 2008, the 
Veteran presented with complaints of ringing in his ears.  It is 
not indicated when the ringing began.  The Veteran was referred 
for an audiology consultation, which was conducted in July 2008.  
It was reported that he had had continuous loud ringing "for the 
last few years."  His in-service noise exposure was listed as 
noise from blasts and small arms; his post-service noise exposure 
was listed as noise from motorcycles and police work.  An ear 
examination was performed.  The Veteran matched his tinnitus to a 
1.5k Hertz tone at 5 decibels SL (sensation level) bilaterally 
with masking at 10 decibels SL.  The VA examiner explained the 
test results to the Veteran and discussed with him tinnitus 
management strategies.  

Here, there is evidence that the Veteran currently has tinnitus.  
Although the July 2008 VA outpatient treatment record does not 
contain an explicit diagnosis of tinnitus, one is certainly 
implicit.  Further, in certain situations, lay evidence may be 
sufficient to diagnose a medical condition.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay 
testimony is competent . . . to establish the presence of 
observable symptomatology and 'may provide sufficient support for 
a claim of service connection'" (quoting Layno v. Brown, 6 Vet. 
App. 465, 469 (1994))).  "[R]inging in the ears is capable of 
lay observation" and, as such, a veteran is competent to testify 
as to that symptom.  Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  Thus, the Board finds that there is competent and 
credible evidence of a current disability.

There is, however, no evidence, of any in-service incurrence or 
aggravation of tinnitus, and there is no medical evidence of a 
nexus between the Veteran's active military service, including 
his reported in-service noise exposure, and his current tinnitus.  
Further, there is no credible lay evidence demonstrating 
continuity of symptomatology.  See 38 C.F.R. 3.303(b).  Although 
the Veteran indicated on his application for compensation that 
his tinnitus began in 2005, the Board finds more probative the 
Veteran's post-deployment health assessment and reassessment 
forms, which show that he specifically denied ringing in his 
ears.  The Board has considered the Veteran's statements that he 
did not report any ear-related injuries because he did not want 
to be held back for treatment and away from his family for any 
longer.  However, at the time of his October 2007 post-deployment 
health reassessment, the Veteran was no longer in the active 
military service.  (The Veteran's DD Form 214 shows that he was 
separated from active service on November 18, 2005.)  The Board 
has also considered the Veteran's statement that he did not 
report his injuries because he did not believe that anything 
would be done.  However, the Veteran did indicate on his post-
deployment health assessment that he had suffered from diarrhea 
while deployed overseas.  The Veteran's credibility is thus 
comprised by this contradictory evidence and his lay statements 
are therefore afforded little probative weight.

Further, it is unclear whether the Veteran has contended at any 
point that his current tinnitus began during his active military 
service and has existed continuously since that time.  The June 
2008 VA outpatient treatment record contains the Veteran's 
complaints of "ringing in his ears."  As stated above, there is 
no indication of when his reported ringing began.  The Board 
finds significant that the same record also shows that the 
Veteran had complained of "persistent low back pain since 
deployment" and "headaches which he has blamed on chronic dry 
eyes since deployment."  If the Veteran had experienced ringing 
in his ears since service, it seems apparent that he would have 
reported that during his examination.  Further, the July 2008 
audiology examination report states only that the Veteran has had 
tinnitus "for the last few years."  This is not conclusive 
evidence that the Veteran had reported persistent tinnitus since 
service.  Thus, the Board finds that this evidence, along with 
the October and November 2005 post-deployment health assessments 
and the December 2007 post-deployment health reassessment, 
wherein the Veteran denied ringing in his ears, preponderates 
against the claim that the Veteran has experienced continuity of 
symptomatology since his period of active military service.  

As to any contention by the Veteran that because he was exposed 
to loud noises in service, his current tinnitus must therefore be 
etiologically related to that in-service exposure, the Board 
notes that generally etiology of dysfunctions and disorders is a 
medical determination.  See Jandreau, 492 F .3d at 1374-75; see 
also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) 
(recognizing that in some cases lay testimony "falls short" in 
proving an issue that requires expert medical knowledge).  Here, 
the Veteran, as a lay person without the appropriate medical 
training and expertise, is not competent to make such an 
etiological conclusion with regard to his tinnitus, especially in 
light of the fact that the evidence fails to demonstrate the 
onset of tinnitus in service and that the Veteran has asserted 
post-service occupational noise exposure in addition to his in-
service noise exposure.  See Jandreau, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that the Veteran was not afforded a VA 
examination for the purpose of determining whether there is a 
medical nexus between his military service and his currently 
diagnosed tinnitus.  However, as will be discussed in further 
detail below, because there is no competent evidence that 
suggests a link between the Veteran's current tinnitus and his 
military service or his in-service noise exposure, VA's duty to 
provide him with a medical examination in this case was not 
triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

The Board thus finds that the lack of continuity of documented 
symptomatology either during or subsequent to service weighs 
against the Veteran's claim for service connection for tinnitus.  
In the absence of competent evidence of a link between the 
Veteran's military service and his tinnitus, service connection 
for tinnitus may not be granted.  38 C.F.R. § 3.303; see Davidson 
and Savage, both supra.  

B.  Low Back Disability

The Veteran asserts that he has a low back disability as a result 
of his military service.  Specifically, he states that while in 
service, he carried an automatic machine gun, 800 rounds of 
ammunition, and the rest of his gear as an infantry soldier.  The 
Veteran states that he has experienced a pinch in his lower back 
since service.  

A review of the Veteran's service treatment records (STRs) is 
negative for complaints of or treatment for possible symptoms 
involving the low back.  Pre-deployment medical screening 
questionnaires dated in April and July 2004 reveal that the 
Veteran sustained a job-related injury to his back, for which he 
received workers' compensation.  An October 2005 post-deployment 
health assessment indicates no reported back pain.  On an October 
2007 health questionnaire, the Veteran specifically denied 
recurrent back pain or any back problems.  In a December 2007 
post-deployment health reassessment, when asked whether he had 
any health concerns or conditions that he felt were related to 
his deployment, he answered in the negative.  

VA outpatient treatment records reveal that in June 2008, the 
Veteran presented with complaints of persistent low back pain 
since service.  X-rays taken at the Pocatello, Idaho, VA medical 
center were normal.  The Veteran was approved for outpatient 
physical therapy.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease or 
injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  As such, an essential element of a service connection 
claim is the establishment of a current disability.  The evidence 
reflects that the Veteran does not have a diagnosed low back 
disability.  The Veteran has stated that he experiences low back 
pain, which has persisted since service.  However, without a 
diagnosed or identifiable underlying malady or condition, pain 
alone does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), dismissed in part and vacated in 
part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed.Cir.2001).  

The Board notes that lay evidence may be sufficient to establish 
a current diagnosis.  See Jandreau, 492 F.3d at 1377 (describing 
situations when lay evidence can be competent and sufficient to 
provide medical diagnosis).  Here, however, the Veteran has not 
provided lay evidence of a current diagnosis.  Rather, he has 
asserted only that he suffers from low back pain, which he 
believes is related to his active military service.  As such, he 
has presented no lay evidence of a current disability.

The Board also notes that the Veteran has not been afforded a VA 
medical examination in connection with his claim for service 
connection for a low back disability.  A medical examination may 
be warranted in cases, such as this, where there is no evidence 
of a current disability but there is evidence of a persistent or 
recurrent symptom of a disability, such as pain.  See McLendon, 
supra.  However, as will be discussed in greater detail below, 
because the Veteran has proffered no evidence other than his own 
assertions that his low back pain may be related to his military 
service, a VA examination is not warranted in this case.  Id.  
Thus, in the absence of proof of currently diagnosed disability, 
the Board finds that service connection for a low back disability 
may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("In the absence of proof of a present disability 
there can be no valid claim."). 

C.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO received the Veteran's claims for service connection for 
tinnitus and a low back disability in May 2008.  That same month, 
the RO sent to him a letter notifying him of the evidence 
required to substantiate his claims for service connection.  The 
letter advised the Veteran of the information already in VA's 
possession and the evidence that VA would obtain on his behalf, 
as well as of the evidence that he was responsible for providing 
to VA, to include any records not in the possession of a Federal 
agency.  The RO further advised the Veteran on the types of 
evidence he could submit that would support his claims for 
service connection, such as the dates of medical treatment during 
service, evidence of medical treatment since service, employment 
physical examination reports, insurance examination reports, and 
statements by persons who knew of the Veteran's disability.  The 
letter also included the notice elements required by Dingess for 
how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in 
this case.  Further, the Board finds that the May 2008 notice 
letter complies with the requirements of 38 U.S.C.A. § 5103(a), 
and afforded the Veteran a meaningful opportunity to participate 
in the development of his claims.  Thus, the Board is satisfied 
that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has 
fulfilled its obligation to assist the Veteran.  All available 
evidence pertaining to the Veteran's claims has been obtained.  
The evidence includes his STRs and VA outpatient treatment 
records.  The Veteran elected to not have a hearing in his case.  
The Board notes that the Veteran's representative has requested 
that the Board remand this matter to obtain the Veteran's service 
personnel records.  However, he has not indicated how those 
records would be relevant to the matters under consideration.  
The Veteran has indicated that he is not currently assigned to an 
active reserve unit.  Further, in his 2005 post-deployment health 
assessment, he stated that he was not engaged in direct combat 
where he discharged his weapon.  VA's duty to obtain records 
extends only to relevant records.  See Golz v. Shinseki, 590 F.3d 
1317, 1321 (Fed.Cir.2010) ("Relevant records for the purpose of 
[38 U.S.C.A] § 5103A are those records that relate to the injury 
for which the claimant is seeking benefits and have a reasonable 
possibility of helping to substantiate the veteran's claim.").  

The Board has considered whether VA examinations were required in 
connection with the Veteran's claims for service connection for 
tinnitus and a low back disability under the duty-to-assist 
provisions codified at 38 U.S.C.A § 5103A(d) and by regulation 
found at 38 C.F.R. § 3.159(c)(4).  In accordance with those 
provisions, a medical opinion or examination is required if the 
information and evidence of record does not contain sufficiently 
competent medical evidence to decide the claim, but there is

(1) competent evidence of a current 
disability or persistent or recurrent 
symptoms of a disability; and (2) evidence 
establishing that an event, injury, or 
disease occurred in service or establishing 
certain diseases manifesting during an 
applicable presumptive period for which the 
claimant qualifies; and (3) an indication 
that the disability or persistent or 
recurrent symptoms of a disability may be 
associated with the veteran's service or 
with another service-connected disability.

McLendon, supra.

The evidence of record is such that the duty to obtain medical 
examinations was not triggered in this case.  With regard to the 
Veteran's claim for service connection for tinnitus, although the 
record demonstrates that the Veteran has a current diagnosis of 
that condition and he has indicated that he was exposed to loud 
noises in service, there is no competent evidence that that 
disability may be associated with service.  Upon returning from 
deployment, the Veteran thrice reported that he did not 
experience ringing in his ears.  The evidence also weighs against 
a finding of continuity of symptomatology.  Again, the Veteran 
failed to report symptoms of tinnitus on three occasions.  As to 
his assertion that he did have continuous symptoms of tinnitus 
but did not report them, his stated reasoning is undermined by 
the fact that he reported having diarrhea on his initial post-
deployment health assessment and the fact that two years after 
having returned from deployment, he again denied ringing in his 
ears.  Further, none of the medical evidence of record has 
related the Veteran's tinnitus to service.  Thus, there is no 
requirement to obtain a VA medical examination in connection with 
the Veteran's claim for service connection for tinnitus.  See 
McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 
F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's 
argument that his "conclusory generalized statement that his 
service illness caused his present medical problems was enough to 
entitle him to a medical examination under the standard of 
[38 U.S.C.A. § 5103A(d)(2)(B).]").  

With regard to his claim for service connection for a low back 
disability, as stated above, although there is no evidence that 
the Veteran has a current low back disability, his complaints of 
pain are competent lay evidence of persistent or recurrent 
symptoms of a disability.  See Jandreau, supra (holding that a 
veteran is competent to describe observable symptoms, such as 
pain).  The Veteran has also provided lay statements regarding 
the weight of his uniform and equipment that he was required to 
wear and carry in service.  However, there is no competent 
evidence that suggests that the Veteran's back pain may be 
related to service.  The Veteran's STRs are negative for any 
indication of low back pain in service and none of the medical 
evidence of record has related the Veteran's low back pain to 
service.  

Further, although the Veteran states that he has experienced low 
back pain since service, he denied back pain in October 2005, 
November 2005, October 2007, and December 2007.  He asserted that 
he did not indicate having any injuries on his post-deployment 
health assessment because he did not want to be held for further 
medical treatment and did not want to be away from his family.  
However, the Veteran's DD-214 indicates that he was separated 
from active duty in November 2005.  In October 2007, he denied 
any recurrent back pain and again in December 2007, he reported 
no back pain.  The Board finds that the absence of complaints of 
back pain two years after returning from deployment weighs 
against a finding that the Veteran had suffered continuous back 
pain from the time of separation from active duty service.  
Further, the credibility of his stated reasoning for not 
reporting his back pain upon returning from deployment is 
undermined by the fact that he again failed to report low back 
pain two years after being separated from active military 
service.

Accordingly, the Board finds that there is no credible evidence 
of continuity of symptomatology so as to warrant a medical 
examination in this case.  See McLendon, 20 Vet. App. at 83 
(holding that "credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation" may 
indicate that a current disability "may be associated" with 
military service).  Further, the only evidence suggesting a link 
between the Veteran's back pain and his service is his own 
statements.  However, there is no indication that the Veteran has 
the requisite medical knowledge to identify the etiology of his 
pain, especially in light of the fact that the evidence documents 
that he had previously suffered a work-related back injury.  
Thus, there is no requirement to obtain a VA medical examination 
in this case.  See McLendon, 20 Vet. App. at 85-86; see also 
Waters, supra.  The Board therefore finds that VA has complied, 
to the extent required, with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Service connection for tinnitus is denied.

Service connection for a low back disability is denied


REMAND

In July 2008, the RO denied the Veteran's claim for service 
connection for headaches.  The Veteran was notified of the 
decision by a letter dated that same month.  In September 2008, 
his representative wrote a letter to the RO stating that the 
Veteran disagreed with VA's decision and that he was appealing 
the denial of service connection for a low back disability, 
tinnitus, and headaches.  In January 2009, the RO issued a 
statement of the case (SOC) that addressed only the issues of 
service connection for a low back disability and tinnitus. 

A SOC is required when a claimant protests a determination.  38 
C.F.R. § 19.26 (2010).  To date, no SOC has been furnished 
concerning the Veteran's disagreement with the RO's July 2008 
denial of service connection for headaches, or at least no SOC 
has been associated with the claims file that is before the 
Board.  Therefore, remand is required for the issuance of an SOC 
regarding the issue of entitlement to service connection for 
headaches.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  The SOC must be issued unless the Veteran's claim is 
resolved, such as by a complete grant of the benefit sought, or 
withdrawal of the notice of disagreement (NOD).

The remanding of this issue must not be read as an acceptance of 
jurisdiction over the same by the Board.  The Board may only 
exercise jurisdiction over an issue after an appellant has filed 
both a timely NOD to a decision denying the benefit sought and a 
timely substantive appeal after issuance of a SOC.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO 
should return the issue to the Board only if the Veteran perfects 
his appeal in accordance with the provisions of 38 U.S.C.A. § 
7105.

Accordingly, the case is REMANDED for the following action:

The RO must issue a SOC addressing the 
issue of entitlement to service 
connection for headaches.  The Veteran 
must be advised of the time limit in 
which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  If, 
and only if, the appeal is timely 
perfected, the issue should be 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the appellant until 
he is notified.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


